D. E. Holbrook, P.J.
On June 25, 1976, plain-
tiffs, Metropolitan Council No. 23 and Local 1917,1 filed a complaint requesting an injunction prohibiting the defendants from cancelling the appointments of two men to permanent communications supervisor positions. On January 28, 1977, defendants and cross-plaintiffs filed a cross-claim asking the court to set aside the July 7, 1975, ruling of the 1969 PA 312 arbitration panel insofar as it relates to retroactivity of noneconomic matters. *457On March 11, 1977, cross-plaintiffs-appellees then brought a motion for summary judgment.
Cross-defendant-appellant, National Union of Police Officers, Local 502-M, AFL-CIO (hereafter "Local 502”) appeals from an amended order of summary judgment in favor of cross-plaintiffs-appellees, Wayne County Board of Commissioners, Wayne County Civil Service Commission and Sheriff William Lucas (hereafter "the county”) which was granted on June 8, 1977. On appeal, Local 502 challenges the circuit judge’s conclusion that the 1969 PA 312 arbitration panel (hereafter "arbitration panel”) was without authority to grant retroactive application of noneconomic terms in a labor agreement.
The facts in the instant case are not in dispute and are as follows:
On November 11, 1968, and on September 29, 1969, deputy sheriffs' Saulter and Marchand were provisionally appointed to the positions of communication supervisors in the Wayne County Sheriff’s Office. In 1974, the county wanted the positions permanently filled, however, a dispute arose regarding the criteria to be used for selecting communication supervisors.
While the parties were negotiating for a new contract, the president of Local 502 wrote a letter to the Wayne County Labor Relations Board concerning a new contract.2 For several months prior *458to August 26, 1974, the Wayne County Labor Relations Board3 (hereafter the "labor relations board”) attempted to negotiate a compromise with Local 5024 and Metropolitan Council No. 23 and Local 1917 regarding the promotional criteria for the position of communication supervisor. The negotiations were unsuccessful and no agreement resulted. On August 26, 1974, the labor relations board instructed the Wayne County Civil Service Commission to "proceed with the examination as previously announced”.
The communication supervisor examination was announced on November 1, 1974, and administered on December 6, 1974. The announcement stated in part as follows:
"Eligible Persons
"This examination is open only to employees of the Sheriffs Office who, at the time of application, have regular status in one of the police classes and have, at least, four years of experience in the Sheriffs Department which includes two years of experience in the Communication Division. ” (Emphasis added.)
Marchand and Saulter placed number one and two *459on the examination and were certified to the communication supervisor positions on December 13, 1974.
During 1974, Local 502 and the county were unable to agree on the terms of a new labor agreement to replace the 1971-1974 collective bargaining agreement which expired on June 30, 1974. The matter was submitted to compulsory arbitration pursuant to the provisions of 1969 PA 312, MCL 423.231 et seq.; MSA 17.455(31) et seq., (hereafter "Act 312”). The 1971-1974 labor agreement contained no provisions regarding promotional criteria for the job classification of communication supervisor.
Subsequently, on April 1, 1975, the arbitration panel resolved the dispute and awarded a new labor agreement. The agreement contained a provision (article XV) which contained promotional criteria and examination procedures for communication supervisor.
On July 7, 1975, one of the arbitrators issued a letter of clarification wherein he and the union panelist ruled that all items in the April 1, 1975, arbitration award were retroactive with the exception of certain items not relevant to this proceeding. The employer panelist dissented on the following basis:
"In regards to the effective date of contract benefits, it was never the intention of the employer panelist to concur in transfer and promotion provisions being retroactive to July 1, 1974. That, in effect, would open to dispute the transfers and promotions made and accepted by the parties in good faith under the old contract.”
At the time the examination was given, the county was complying with the provisions of its *460contract covering the 1971-1974 contractual period. The qualifications and criteria specified in the April 1, 1975, arbitration award differed from those on which Marchand and Saulter had been previously promoted.
Local 502 filed a grievance on July 25, 1975, complaining that the examination was given in violation of the arbitrator’s collective bargaining agreement provisions, if given retroactive effect, which increased the number of employees who were eligible to sit for the examination. The grievance was processed to arbitration and on April 16, 1976, an arbitrator issued an award in which a new examination for communication supervisor was ordered.
Pursuant to the last arbitrator’s award, the labor relations board instructed the Wayne County Civil Service Commission to announce and administer a new examination for the position of communication supervisor. Metropolitan Council No. 23 and Local 1917, the collective bargaining representative of Saulter and Marchand, filed this action in Wayne County Circuit Court to prevent the county from administering an examination which interfered with the appointments of Marchand and Saulter.
Subsequently, the county filed a cross-claim against Local 502 on the basis that the Act 312 arbitration panel was without authority to grant retroactive application of noneconomic terms in a labor agreement. On April 13, 1977, a Wayne County Circuit Judge granted the county’s motion for summary judgment on its cross-claim. On June 8, 1977, the order was amended to reflect a final judgment. Local 502 appealed the amended order of summary judgment.
The sole issue raised on appeal is whether the *461trial court erred as a matter of law by ruling that the arbitration award reached pursuant to the provision of Act 312 may not be employed retroactively with respect to noneconomic issues and also as to employment.
This issue is one of first impression in Michigan and deals with the statute, MCL 423.231 et seq.; MSA 17.455(31) et seq., passed by the Michigan Legislature which provides for compulsory arbitration of labor disputes involving municipal police and fire departments. None of the statute’s sections specifically provide for retroactive application of the noneconomic provisions of arbitrated collective bargaining agreements. Thus, it becomes necessary to determine the Legislature’s intent when it enacted this legislation. By ascertaining this intent, we are able to learn whether or not the Legislature intended an Act 312 arbitration panel to have the power of granting retroactivity to noneconomic benefits. It is well settled that the construction of any statute is for the court and the purpose of the court in interpreting that statute is to give effect to the legislative intent. Aikens v Department of Conservation, 387 Mich 495, 499; 198 NW2d 304 (1972).
The statute, MCL 423.231; MSA 17.455(31), sets out the public policy of the act as follows:
"It is the public policy of this state that in public police and fire departments, where the right of employees to strike is by law prohibited, it is requisite to the high morale of such employees and the efficient operation of such departments to afford an alternate, expeditious, effective and binding procedure for the resolution of disputes, and to that end the provisions of this act, providing for compulsory arbitration, shall be liberally construed.”
*462Keeping this policy of the Legislature in mind, we proceed to construe the statute.
In Local 1518, American Federation of State, County and Municipal Employees, AFL-CIO, Michigan Council 55 v St Clair County Board of Commissioners, 43 Mich App 342, 344-345; 204 NW2d 369 (1972), the Court interpreted MCL 423.231, et seq.; MSA 17.455(31) et seq. and held that the arbitration panels were granted broad powers to settle contract disputes. However, we hold that these broad powers do not include the power to grant retroactivity to noneconomic benefits. Our decision is based on the following review of the statute.
MCL 423.240; MSA 17.455(40) is the only section of the act which mentions retroactivity. The statute provides:
"A majority decision of the arbitration panel, if supported by competent, material and substantial evidence on the whole record, shall be final and binding upon the parties, and may be enforced, at the instance of either party or of the arbitration panel in the circuit court for the county in which the dispute arose or in which a majority of the affected employees reside. The commencement of a new municipal fiscal year after the initiation of arbitration procedures under this act, but before the arbitration decision, or its enforcement, shall not be deemed to render a dispute moot, or to otherwise impair the jurisdiction or authority of the arbitration panel or its decision. Increases in rates of compensation awarded by the arbitration panel under section 10 may be effective only at the start of the ñscal year next commencing after the date of the arbitration award. If a new ñscal year has commenced since the initiation of arbitration procedures under this act, the foregoing limitation shall be inapplicable, and such awarded increases may be retroactive to the commencement of such ñscal year any other statute or charter provisions to the contrary notwithstanding. At any time the par*463ties, by stipulation, may amend or modify an award of arbitration.” (Emphasis added.)
The Michigan Legislature clearly states that "increases [in rates of compensation] may be retroactive”, but only back to the commencement of the fiscal year, i.e., December 1, 1974. The Legislature specifically speaks of retroactivity but only in regards to economic benefits. The Legislature was conspicuously silent on retroactivity of noneconomic benefits. We hold that had the Legislature intended for arbitration panels acting under the 1969 act to have the power to grant retroactivity to the subject noneconomic provisions, they would have so provided. This Court is constrained to hold that the intent of the Michigan Legislature was not to grant such retroactivity. The trial court properly granted the county’s motion for summary judgment on its cross-claim.
Affirmed, costs to cross-plaintiffs-appellees.
V. J. Brennan, J., concurred.

 Plaintiff Council 23 is a labor organization representing "public employees” within the meaning of § 2 of the public employment relations act, MCL 423.202; MSA 17.455(2). Plaintiff Local 1917 is affiliated with Council 23 and represents certain supervisory employees, including those in the job classification of communication supervisor, in the Wayne County Sheriff’s Office for purposes of collective bargaining.


 "Huey A. Ferguson, Chairman
Wayne County Labor Relations Board
728 City-County Building
Detroit, Michigan 48226
"Dear Chairman Ferguson:
"This letter is in response to your June 18 and June 26, 1974 communications informing our Union of your willingness to extend the present contract forward past the July 1, 1974 expiration date; with the understanding that all economic agreements shall be retroactive to said July 1, 1974.
"In order that there will be no misunderstanding as to our position *458on this matter, we fully expect all elements of the new agreement, economic and non-economic, to be fully retroactive to July 1, 1974; and the institution of Act 312 gives us said assurance.
"We put absolutely no faith in your promise to make even the economic portions of a new contract retroactive to July 1, 1974 in light of our past experience; we are more than willing to lay before you our reasons to mistrust you at the Friday, June 28, 1974 meeting.
"As previously indicated, we are more than willing to meet with your staff and preferably elected members of your Board in order to negotiate a full agreement without letting a third party do our work for us.
"Very truly yours,
"Jamil Akhtar, President”


 The Board of Commissioners had established and authorized the Wayne County Labor Relations Board to represent the Board of Commissioners in collective bargaining relations.


 Local 502 represents the nonsupervisory employees within the Wayne County Sheriffs office.